Citation Nr: 0023888	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim for entitlement to service connection for 
basal cell carcinoma is well grounded.

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for basal cell carcinoma was denied.  

The issue of entitlement to service connection for basal cell 
carcinoma is the subject of the REMAND, below.


FINDINGS OF FACT

1.  Post service medical evidence shows that the veteran 
currently has basal cell carcinoma. 

2.  A VA physician has indicated that basal cell carcinoma 
may result from sun exposure as reported by the veteran.


CONCLUSION OF LAW

The claim of entitlement to service connection for basal cell 
carcinoma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Post service medical evidence shows that the veteran 
developed a large basal cell carcinoma of the left scapula.  
In January 1991, he underwent excision of the left scapula 
carcinoma with an excision of a portion of the spinal scapula 
and a split thickness skin graft from the left thigh.  VA 
hospitalization records indicate a three-year history of 
basal cell carcinoma of the left scapula.  Subsequent VA 
medical evidence shows that the veteran developed numerous 
basal cell carcinoma lesions on his neck, shoulders, check, 
back and arms.  

While there is evidence that the veteran currently has basal 
cell carcinoma, the evidence does not show that that he had 
this disability during active service.  In a statement dated 
in September 1997, the veteran expressed his belief that his 
current basal cell carcinoma is etiologically related to 
exposure to the sun while serving in Panama.  He stated that 
had a light complexion and would not tan.  According to the 
veteran, he developed second degree burns during active 
service; however, he stated that these burns would not be 
documented in his medical records as going to sick call was 
discouraged by the military environment.  

The Board notes that evidentiary assertions must be accepted 
as true for the purpose of determining whether the claim is 
well grounded except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The veteran is competent 
to report his symptoms both current and past.  The Board 
therefore finds that the veteran's assertions that he 
developed inservice sunburns are credible.  However, the 
Board must point out that the evidence does not show that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, therefore, the Board must 
find that his assertions that he developed second degree 
burns to be of no probative value.  See Moray v. Brown, 5 
Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  An August 
1997 VA outpatient treatment record completed by Dr. Massa 
states that, according to the veteran his "skin damage 
occurred while on active duty from 1955 to 1957 while in 
[the] Panama Call Zone."  Dr. Massa stated that this type of 
skin damage takes many years to cause skin cancer.  

As a physician has linked the veteran's current basal cell 
carcinoma to his active military service, the Board finds 
that he has satisfied the threshold requirement of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  It is now incumbent upon VA to 
reconsider this claim on the merits; therefore, this claim is 
accordingly remanded for further development. (see REMAND, 
below).


ORDER

The claim of entitlement to service connection for basal cell 
carcinoma is well grounded.  To this extent only, the appeal 
is granted.



REMAND

Because the claim of entitlement to service connection for 
basal cell carcinoma is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The entry 
by Dr. Massa appears to rely solely on the veteran's 
recitation of a history of skin damage during active duty.  
It is unclear whether Dr. Massa is simply recording the 
veteran's history or proffering an opinion regarding the 
etiology of his basal cell carcinoma. The Board feels that 
further clarification of the Dr. Massa's statements would be 
probative.  

In addition, the Board is of the opinion that a VA 
examination would be probative in ascertaining the etiology 
of the veteran's basal cell carcinoma.  See Talley v. Brown, 
6 Vet. App. 72, 74 (1993) (VA must provide a contemporaneous 
medical examination when there exists certain ambiguities 
regarding a claimant's disorder, or its etiology).  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact Dr. Massa for 
clarification of his December 7, 1997 
comments.  In particular, Dr. Massa 
should be asked to:

a)  proffer an opinion as to whether 
the veteran's basal cell carcinoma 
is "more likely than not" (i.e., 
the probability is greater than 
50%); "as least as likely as not" 
(i.e., the probability is equal to 
or greater than 50%); or "not as 
least as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service. 

b) provide a complete rationale for 
all conclusions or opinions 
rendered.  Dr. Massa should be asked 
to identify any and all medical 
records that he relied upon to 
formulate his opinion.  

2.  The RO should identify any and all 
medical records identified by Dr. Massa 
that have not been associated with the 
claims folder.  After securing the 
necessary release, the RO should obtain 
these records.

3.  Upon completion of the above, the 
veteran should be afforded a VA 
examination to ascertain the etiology of 
his basal cell carcinoma.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed;

b)  proffer an opinion as to whether 
the veteran's basal cell carcinoma 
is "more likely than not" (i.e., 
the probability is greater than 
50%); "as least as likely as not" 
(i.e., the probability is equal to 
or greater than 50%); or "not as 
least as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service;

c) provide a complete rationale for 
all conclusions or opinions 
rendered.

4.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

5.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals






 



